Citation Nr: 1746299	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  07-22 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 4, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, and from May 1975 to December 1977.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a decision of May 2010, the Board denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss for the period prior to August 11, 2007, as well as entitlement to a total disability rating based upon individual unemployability.  At that same time, the Board remanded for additional development the issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  

In a decision of March 2012, the Board denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  In August 2012, the Board vacated its March 2012 decision, and remanded the Veteran's case for additional development.  

In February 2014, the Board again denied entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 11, 2007.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision the Court vacated the Board's February 2014 decision, and, in so doing, remanded the Veteran's case to the Board for action consistent with that Memorandum Decision.  

In the April 2015 Memorandum Decision the Court determined that the Board had failed to fully address the adequacy of certain VA audiometric examinations, or to fully discuss the Veteran's potential entitlement to an extraschedular evaluation for his service-connected bilateral hearing loss.  The Court also directed the Board to address the term from August 4, 2006.

In March 2015, the Board denied entitlement to an increased rating for a hearing loss since August 4, 2016.  The Veteran again appealed to the Court, and in May 2017 VA General Counsel and the appellant's representative secured the Court's approval of a joint motion for remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In view of the long history of this case, and the May 2017 joint motion approved by the Court and filed in part by VA General Counsel, the Board finds that this case should first be referred to the Director of the VA Compensation Service for extraschedular consideration.  In addressing the appellant's entitlement to an extraschedular rating the Director must specifically consider the combined effects of appellant's bilateral hearing loss and tinnitus, to include the symptoms and manifestations of each disorder.  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  Further, in addressing the appellant's entitlement to an extraschedular rating the Director should comment on the adequacy of any and all VA examinations.

The facts of this case, discussed most recently in the October 2015 Board decision, include concerns that certain test results were of questionable validity.  Those facts are incorporated into this remand by reference.

Accordingly, the case is REMANDED for the following action:

Pursuant to the provisions of 38 C.F.R. § 3.321 (2016) refer the Veteran's claim of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss since August 4, 2006, to the Director, Compensation Service, for extraschedular consideration. Such consideration must include a discussion of the combined effects of appellant's bilateral hearing loss and tinnitus, to include the symptoms and manifestations of each disorder.  In addressing the appellant's entitlement to an extraschedular rating the Director must comment on the adequacy of any examination of record to include concerns that certain test results were of questionable validity.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




